In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings *689County (Moskowitz, J.), entered August 12, 1996, which, inter alia, upon a jury verdict in favor of the defendants New York City Transit Authority and Malcolm Laney on the issue of liability, dismissed the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed, with costs.
The plaintiffs claim that the trial court should have afforded him time to conduct further discovery is not preserved for appellate review inasmuch as the plaintiff did not move for such relief before the trial court (see, Jenkins v Meredith Ave. Assocs., 238 AD2d 477).
The plaintiffs remaining contentions lack merit. Sullivan, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.